This action was brought by M. L. Brown against the Southern Surety Company for $691.50. Tried before the court, and judgment entered of date 8th day of January, 1920.
A motion for new trial was filed January 8, 1920. An amended motion for new trial filed March 5, 1920, and overruled of same date. The transcript shows that the term of court at which this order was entered began March 1, 1920, and ended June 12, 1920.
It will be noted that the motion acted upon was filed and acted upon at a subsequent term of the court. The court was without authority to do so at that time. Article 2025, R.S. (V. S.) provides:
"All motions for new trial in arrest of judgment or to set aside a judgment shall be determined at the term of the court at which such motion shall be made."
See Ætna Ins. Co. v. Dancer (Com.App.) 215 S.W. 762.
The appeal bond in this case was filed on the 20th day of March, 1920. The date of final judgment being January 8, 1920, the bond was not filed in time to confer jurisdiction upon this court. Article 2084, Rev.Civ.Stat.
The appeal must therefore be dismissed So ordered.